Citation Nr: 0914820	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active duty from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
bilateral hearing loss related to any event or incident of 
his period of active service, and a sensorineural hearing 
loss was not compensable disabling within one year of 
separation from active duty.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has tinnitus 
related to any event or incident of his period of active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and a sensorineural hearing loss may not 
be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2005 of the information and 
evidenced needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.  The claims 
were readjudicated in a September 2006 statement of the case. 

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  There is no evidence that additional records have yet 
to be requested, or that VA examinations are in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file that includes his written contentions, service 
treatment and personnel records, and post service private and 
VA medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Service connection may also be 
granted for certain chronic diseases, such as sensorineural 
hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In his July 2005 claim, the Veteran reported that he was 
exposed to high levels of noise from firing guns during 
combat in Vietnam.  He said his ears have "had noise in 
them" since he was in service.  In an October 2005 written 
statement, he said that he was exposed to acoustic trauma on 
the rifle range, then during artillery training, and then 
during firing of artillery in Vietnam that caused his claimed 
tinnitus and bilateral hearing loss.  In a January 2006 
written statement, his representative said that the Veteran 
contended that audiogram findings noted on his separation 
examination report were placed without the benefit of a 
hearing examination.  It was also noted that the Veteran's 
separation examination findings showed a loss in hearing 
acuity since his entry into service.  

Service personnel records indicate that the Veteran's 
military occupational specialty was basic field artillery and 
that he served as a canoneer in Vietnam from approximately 
February 1968 to February 1969.  The Board will agree that 
the Veteran was exposed to acoustic trauma while on active 
duty.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for bilateral hearing loss or 
tinnitus.  The Veteran underwent a pre-induction examination 
in December 1966.  The Board observes that service department 
audiometric readings, prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  As this 
evaluation was conducted prior to October 1967, the Board has 
converted the ASA units to ISO units as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
10
LEFT
30
15
5
-
15

When examined for separation in August 1969, audiogram 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

An ear abnormality was not reported.

The Veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Post service, February 2006 VA outpatient records indicate 
that the Veteran underwent an audiology evaluation.  He gave 
a history of bilateral hearing loss for a few years, with the 
right ear worse than the left ear.  The clinical impression 
was that the Veteran had sloping to moderately severe to 
severe sensorineural hearing loss in the right ear and a mild 
sensorineural hearing loss in the left ear.  The record is 
not referable to complaints or diagnosis of tinnitus.

Here, the Veteran has contended that service connection 
should be granted for bilateral hearing loss and tinnitus.  
Although the evidence shows that the Veteran currently has 
bilateral hearing loss, no competent medical evidence has 
been submitted to show that this disorder is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his ears and hearing were normal on 
separation from service and the first post service evidence 
of record of a bilateral hearing loss is from 2006, more than 
35 years after the Veteran's separation from service.  In 
short, no medical opinion or other medical evidence relating 
the Veteran's bilateral hearing loss to service or any 
incident of service has been presented.  

Furthermore, the record demonstrates that no tinnitus was 
found in service or on separation from service.  Moreover, in 
VA and non-VA treatment records after the Veteran's 
separation from service, there was no showing that the 
Veteran had tinnitus.  Furthermore, the Veteran has submitted 
no evidence to show that he currently has tinnitus, or that 
tinnitus is related to the appellant's active duty service.  
In short, no medical opinion or other medical evidence 
showing that the Veteran currently has tinnitus has been 
presented.  Degmetich; Brammer.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed bilateral 
hearing loss and tinnitus.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed bilateral hearing loss and tinnitus.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


